 

Exhibit 10.73

FTI Consulting, Inc. 2009 Omnibus Incentive Compensation Plan

 

Restricted Stock [or Restricted Stock Unit] Agreement

Pursuant to the FTI Consulting, Inc. Non-Employee Director Compensation Plan

 

To _________________:

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (this “Award”) of ____ [restricted shares or units] (the “Award Shares”)
[To be Completed and Conformed at Time of Award] of the Company’s common stock,
$0.01 par value (the “Common Stock”), under the FTI Consulting, Inc. 2009
Omnibus Incentive Compensation Plan (amended and restated effective as of June
3, 2015, as further amended or restated from time to time (the “Omnibus Plan”),
in accordance with the FTI Consulting, Inc. Non-Employee Director Compensation
Plan, as amended and restated effective January 1, 2016, as further amended or
restated from time to time (the “Director Plan”), conditioned upon your
agreement to the terms and conditions described below.  The effective date of
grant will be _______ __, 20__ (the “Grant Date”), subject to your promptly
signing and returning a copy of this agreement (the “Agreement”) to the Company
with respect to the Award Shares.

This Agreement evidences the Award of the Award Shares. This Agreement and the
Award are made in consideration of your service as a member of the Board of
Directors of the Company. The Award is subject in all respects to and
incorporates by reference the terms and conditions of the Director Plan and the
Omnibus Plan. You agree to accept as binding, conclusive, and final all
decisions or interpretations of the Compensation Committee of the Board of
Directors of the Company (the “Committee”) concerning any questions arising
under this Agreement, the Omnibus Plan or the Director Plan, as the case may be,
with respect to the Award.    

By executing this Agreement, you acknowledge that you have received copies of
the Director Plan, the Prospectus for the Director Plan, as amended and restated
effective as of January 1, 2016, as further amended or restated from time to
time (the “Director Plan Prospectus”), the Omnibus Plan and the Prospectus for
the Omnibus Plan, as amended and restated effective as of June 3, 2015, as
further amended or restated from time to time (the “Omnibus Plan Prospectus”),
and have read, understand and agree to all terms. You may request additional
copies of the Director Plan, the Director Plan Prospectus, the Omnibus Plan or
the Omnibus Plan Prospectus by contacting the Secretary of the Company at FTI
Consulting, Inc., 2 Hamill Road, North Building, Baltimore, Maryland 21210
(Telephone No. (410) 951-4867). You also may request from the Secretary of the
Company copies of the other documents that make up a part of the Omnibus Plan
Prospectus (described more fully at the end of the Omnibus Plan Prospectus), as
well as all reports, proxy statements and other communications distributed to
the Company’s security holders generally.




Restricted Stock Agreement – Non-Employee Directors - Effective January 1, 2016

2009 Omnibus Incentive Compensation Plan

 

1

--------------------------------------------------------------------------------

 

1. Terminology; Conformity; Conflicts. All terms not defined in this Agreement
have the meanings given in, first, the Director Plan, and if not defined in the
Director Plan, second, in the Omnibus Plan. Unless otherwise specifically
provided in this Agreement, in the event of a conflict, inconsistency or
ambiguity between or among any provision, term or condition of this Agreement,
the Omnibus Plan, or the Director Plan, the provisions of, first, the Director
Plan, second, the Omnibus Plan, and lastly, this Agreement, will control in that
order of priority, except in the case of Section 12 of this Agreement which will
control in all cases.

2. Terms and Conditions of this Award. The following terms and conditions will
apply:

(a)Vesting. All of the Award Shares are nonvested, nontransferable and
forfeitable as of the Grant Date. The Award Shares will vest and become
transferable and no longer subject to risk of forfeiture as to [To be Completed
at Time of Award].

(b)Acceleration of Vesting. All outstanding Award Shares will become fully
vested, transferable and nonforfeitable upon the earliest of: [To Be Completed
at Time of Award]

 

 

i.

your death;  

 

ii.

your disability; or

 

iii.

your cessation of service date if your cessation of service as a member of the
Board is in accordance with the provisions of Section 7.1(e) of the Director
Plan.

(c)Change in Control.  Subject to the provisions of Section 7.1(e) of the
Director Plan, unvested Award Shares outstanding at the time of a “Change in
Control” will be treated in accordance with the Omnibus Plan; provided, that
absent a different treatment under the Omnibus Plan,  in the event of a
Non-Employee Director’s cessation of service as a member of the Board upon or
within one year following the occurrence of a Change in Control (other than for
cause (as determined by the Board in its good-faith discretion), or due to the
request of such Non-Employee Director, or as a result of a voluntary
resignation), the unvested and forfeitable Award Shares outstanding as of the
date of such cessation of service shall immediately fully vest and be
nonforfeitable as of the cessation date.”

(d)Cessation of Service Date. All Award Shares that are unvested as of your
cessation of service date, subject to the acceleration of vesting provisions set
forth in Section 2(b) or Section 2(c) herein, shall be forfeited to the Company
for no consideration on such cessation date.

 

3. Restrictions on Transfer. You may not sell, assign, transfer, pledge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any unvested Award Shares, and unvested Award Shares may not be
subject to execution, attachment or similar process. The Company will not be
required to recognize on its books any action taken in contravention of these
restrictions.

4. Stock Certificates.  

(a)Unvested Shares. You are reflected as the owner of record of the Award Shares
on the Company’s books. The Company will hold the share certificates for
safekeeping, or otherwise retain the Award Shares in uncertificated book entry
form, until the Award Shares become vested and nonforfeitable, and any share
certificates (or book entry) representing such unvested shares will include a
legend (or electronic notation) to the effect that you may not sell, assign,
transfer, pledge, hedge or hypothecate the Award Shares. If you

Restricted Stock Agreement – Non-Employee Directors - Effective January 1, 2016

2009 Omnibus Incentive Compensation Plan

 

2

--------------------------------------------------------------------------------

 

forfeit any Award Shares, the share certificate (or book entry), as the case may
be, will be cancelled by the Company’s transfer agent upon instructions from the
Company.   

(b)Vested Shares. As soon as practicable after the Award Shares vest, the
Company will deliver a share certificate to you, or deliver shares
electronically or in certificate form to your designated broker on your behalf.
If you are deceased (or in case of your disability (if necessary)) at the time
that a delivery of shares is to be made, the shares will be delivered to your
executor, administrator, legally authorized guardian or personal representative,
in accordance with the instructions received from your executor, administrator,
legally authorized guardian or personal representative (as applicable).

(c)Legends. Any share certificates delivered or Award Shares delivered
electronically will, unless the Award Shares are registered and such
registration is in effect, or an exemption from registration is available, under
applicable federal and state law, bear a legend (or electronic notation)
restricting transferability of such Award Shares.

(d) Postponement of Delivery. The Company may postpone the issuance and delivery
of any Award Shares for so long as the Company determines to be necessary or
advisable to satisfy the following:

 

 

i.

the completion or amendment of any registration of the Award Shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation;

 

ii.

compliance with any requests for representations; and

 

iii.

receipt of proof satisfactory to the Company that a person seeking such Award
Shares on your behalf upon your death or disability is appropriately authorized.

5. Taxation.

(a)Tax Withholding. Since you are not an employee of the Company or any
Affiliate, the Company is not required to, and the Company will not, deduct from
any compensation or any other payment of any kind due you the amount of any
federal, state, local or foreign taxes required to be paid by you as a result of
the grant or vesting of the Award Shares in whole or in part. You expressly
acknowledge that you are solely responsible for the payment of any such federal,
state, local or foreign taxes, and you may not rely on the Company for any
assistance with regard to withholding or paying such taxes.  

(b)Tax Election. You are advised to seek independent tax advice from your own
advisors regarding the availability and advisability of making an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended. Any such
election, if made, must be made within 30 days of the Grant Date. You expressly
acknowledge that you are solely responsible for filing any such Section 83(b)
election with the appropriate governmental authorities, irrespective of the fact
that such election is also delivered to the Company. You may not rely on the
Company or any of its respective officers, directors or employees for tax or
legal advice regarding this Award. You acknowledge that you have sought tax and
legal advice from your own advisors regarding this Award or have voluntarily and
knowingly foregone such consultation.

Restricted Stock Agreement – Non-Employee Directors - Effective January 1, 2016

2009 Omnibus Incentive Compensation Plan

 

3

--------------------------------------------------------------------------------

 

6. Adjustments for Corporate Transactions and Other Events.

(a)Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Award Shares hereunder shall be adjusted as provided under the
Director Plan.

(b)Other Transactions Affecting the Common Stock. The terms and conditions of
this Agreement will apply with equal force to any additional and/or substitute
rights to receive securities received by you in exchange for, or by virtue of
your ownership of, the Award Shares, whether as a result of any spin-off, stock
split-up, stock dividend, stock distribution, other reclassification of the
Common Stock of the Company, or other similar event. If the Award Shares are
converted into or exchanged for, or stockholders of the Company receive by
reason of any distribution in total or partial liquidation or pursuant to any
merger of the Company or acquisition of its assets, rights to receive securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement will inure to the benefit of the Company’s
successor, and this Agreement will apply to the rights to receive securities or
other property received upon such conversion, exchange or distribution in the
same manner and to the same extent as the Award Shares.

7. Non-Guarantee of Service Relationship. Nothing in the Director Plan, the
Omnibus Plan or this Agreement alters your service relationship with the Company
or shall constitute or be evidence of any agreement or understanding, express or
implied, that the Company will retain you as a member of the Board of Directors
for any period of time. This Agreement is not to be construed as a contract of
service relationship between the Company and you. This Agreement does not limit
in any way the possibility of your removal from the Board of Directors in
accordance with the By-Law provisions in effect at the relevant time, whether or
not such removal results in the forfeiture of any Award Shares or any other
adverse effect on your interests under the Director Plan.

8. Rights as Stockholder. As the owner of record of Award Shares, you are
entitled to all rights of a stockholder of the Company, including the right to
vote the Award Shares and the right to receive cash dividends or other
distributions declared or paid with respect to nonvested and forfeitable Award
Shares, but excluding the right to freely transfer the Award Shares until they
become vested. All cash dividends and any other distributions paid with respect
to nonvested Award Shares will be paid directly to you on the applicable
dividend payment dates.  

9. The Company’s Rights. The existence of the Award Shares does not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, including that of
its subsidiaries, or any merger or consolidation of the Company or any
Affiliate, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company's or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

10. Entire Agreement. This Agreement, inclusive of the Director Plan and the
Omnibus Plan incorporated into this Agreement, contains the entire agreement
between you and the Company with respect to the Award Shares. Any and all
existing oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Award or the Award Shares are
superseded by this Agreement and are void and ineffective for all purposes.

Restricted Stock Agreement – Non-Employee Directors - Effective January 1, 2016

2009 Omnibus Incentive Compensation Plan

 

4

--------------------------------------------------------------------------------

 

11. Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award Shares as
determined in the discretion of the Committee, except as provided in the
Director Plan, the Omnibus Plan or in any other written document signed by you
and the Company.

12. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit with respect to the
Award or the Award Shares will be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

13. Headings; Interpretation. Section headings are used in this Agreement for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement. Whenever the context requires, all words under in the
singular shall be construed to include the plural and vice versa. Words of the
masculine gender shall be deemed to include the correlative words of the
feminine gender. The word “you” or “your” means the recipient of the Restricted
Stock Units as reflected in the first paragraph of this Agreement. Whenever the
word “you” or “your” is used in any provision of this Agreement under
circumstances where the provision should logically be construed, as determined
by the Committee, to apply to the estate, personal representative, or
beneficiary to whom the Restricted Stock Units may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” will be deemed
to include such person.

14. Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

 

{The signature page follows.}




Restricted Stock Agreement – Non-Employee Directors - Effective January 1, 2016

2009 Omnibus Incentive Compensation Plan

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Award Recipient have caused this
Agreement to be executed as of the __ day of ______, 20__.

FTI CONSULTING, INC.

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.

 

AWARD RECIPIENT

 

 

 

Restricted Stock Agreement – Non-Employee Directors - Effective January 1, 2016

2009 Omnibus Incentive Compensation Plan

 

6